Citation Nr: 0740071	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to June 1950 
and from June 1954 to July 1958.  He appears to have been 
enrolled in the United States Naval Academy beginning in 1950 
until Commissioning in 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  There is no clinical evidence of a low back disorder, to 
include intervertebral disc syndrome at L5-S1, during service 
or for many years thereafter, and it is not shown to be 
etiologically related thereto.  

2.  There is no clinical evidence of prominent vascular 
calcification of the left hip during service or for many 
years thereafter, and it is not shown to be etiologically 
related thereto.  


CONCLUSIONS OF LAW

1.  Low back disorders, to include mild to moderate scoliosis 
convexed to the left and lumbar lordosis, and intervertebral 
disc syndrome at L5-S1, were not incurred in or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Left hip prominent vascular calcification was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in December 2003, January 2004, and 
March 2004, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements from the veteran, his 
representative, and a fellow serviceman.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007);  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

The veteran contends that he injured his back during service 
in a fall.  He also asserts that his current left hip 
condition is of service origin.  He alleges that he has 
experienced associated pain in the years subsequent to an 
inservice back injury and that he has been treated for such.  
Specifically, he argues that he injured his back in a fall 
when he dropped from about 4 feet and landed on his back 
resulting in substantial lower back pain.  He was seen at the 
sick bay station and was given a bed board to sleep on.  He 
does not believe that any official record was made of his 
complaints.  The veteran indicated that he secured four 1 x 8 
planks and used them as a bed board until graduation from the 
naval academy.  The veteran submitted a statement in 2003 
from a fellow serviceman attesting to the fact that the 
veteran injured his back during service and used bed board 
planks during service.  The serviceman noted that he was the 
veteran's roommate during service and that knowledge of using 
the bed boards came in handy as he later used a board 
himself.  

Review of the veteran's service treatment records, to include 
numerous inservice physical examination reports, is negative 
for report of, or treatment for, a back or left hip 
condition.  Also of record are post service examinations from 
the veteran's reserve duty from the early 1960s which are 
also negative for report of, or treatment for, a back or left 
hip disorder.  

The first post service clinical documentation of low back and 
left hip complaints was in 2001 as noted by a private 
chiropractor.  VA X-rays of the low back and left hip in July 
2003 resulted in findings of mildly diminished bone density 
in the back and moderate vascular calcification.  There was 
marked narrowing of the L4-L5 and L5-S1 intervertebral disc 
spaces with vacuum phenomenon.  There was moderately 
prominent lower lumbar osteophyte formation present.  There 
was mild to moderate scoliosis convexed to the left and 
lumbar lordosis had diminished.  The left hip X-ray showed 
prominent vascular calcification.  

Subsequently dated private and VA treatment records 
predominantly refer to other conditions, although it was 
noted upon a VA record in 2004 that there were no 
musculoskeletal complaints.  

Although the veteran is shown to have current low back and 
left hip disabilities, the earliest complaint of such was in 
2001 and diagnosis of the above summarized low back and left 
hip conditions was not made until 2003.  The first clinical 
notation of low back or left hip complaints was over 30 years 
after service discharge.  The absence of evidence of 
treatment for such a long period of time after service 
suggests that current low back and left hip conditions were 
not incurred in or aggravated by military service.  Moreover, 
there is no competent medical evidence of record to show that 
current low back and left hip disorders manifested during 
service or for many years thereafter.  Therefore, service 
connection on a direct basis for current low back disorders 
and a left hip condition is not warranted.  Moreover, service 
connection on a direct or presumptive basis for 
intervertebral disc syndrome is not warranted.  

The Board has considered the lay evidence in the form of a 
statement from a fellow serviceman attesting to the fact that 
the veteran injured his low back during service and used bed 
boards in order to rest at night.  The Board finds this 
statement, and the veteran's statement also attesting to the 
inservice injury, to be convincing that the veteran may have 
experienced such an inservice fall resulting in the use of 
the bed boards.  However, the medical evidence of record is 
clear, and while the veteran may have injured his back, no 
chronic back disorder resulted.  This is corroborated by the 
numerous physical examinations which were conducted during 
the veteran's military service subsequent to the accident 
which did not result in a diagnosis of a back disorder.  
Moreover, the service treatment records do not indicate that 
the veteran ever complained of residuals of the injury.  As 
indicated above, it was not until many, many years after 
final service discharge before the veteran reported 
additional low back and left hip problems.  

As to this lay evidence, the contentions as expressed by the 
veteran and the fellow serviceman as to etiology of the 
conditions have been considered.  It is noted that they are 
competent as lay persons to report on that which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran or the fellow serviceman have specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disabilities.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Much more probative are the 
contemporaneous medical records which do not reflect 
inservice treatment for low back or left hip problems and 
post service records which do not show treatment for such 
until over 30 years after service.  

In conclusion, although the veteran currently has low back 
disorder and left hip condition, the most probative evidence 
of record does not establish that any of these disorders were 
manifest during service or that intervertebral disc syndrome 
was manifested within one year following the veteran's final 
separation from service, and the most probative medical 
evidence does not establish a nexus between the veteran's 
current disabilities and an inservice back injury.  
Therefore, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's current back 
disorders, to include intervertebral disc syndrome, and left 
hip prominent vascular calcification, are etiologically 
related to service.  The appeal is accordingly denied.  In 
making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a left hip disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


